Exhibit 21 CHURCH & DWIGHT CO., INC. AND SUBSIDIARIES EXHIBIT 21 - List of the Company’s subsidiaries Name of Subsidiary (As it is stated in its organizational document under which it does business) StateorOtherJurisdiction ofIncorporationorOrganization International: Armkel Holding (Netherlands) B.V. Netherlands Armkel Canada (Netherlands) B.V. Netherlands Church & Dwight Canada Corp. Canada Church & Dwight (Beijing) Trading Company Limited China Church & Dwight (Australia) Pty Ltd Australia Quimica Geral do Nordeste S.A. Brazil Armkel Brasil Cosmeticos Ltda. Brazil Church & Dwight do Brasil Ltda Brazil Armkel Company (France) S.A.S. France Sofibel S.A.S. France Church & Dwight (U.K.) Limited United Kingdom Church & Dwight Servicios de R.L. de C.V. Mexico Church & Dwight S. de R.L. de C.V. Mexico Carter Products (N.Z.) Inc. New Zealand Church & Dwight (Hong Kong) Limited Hong Kong The Company’s remaining subsidiaries, if considered in the aggregate as a single subsidiary, would not constitute a significant subsidiary as of December 31, 2015.This list does not include joint ventures in which the Company has an ownership interest.
